UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2064


ALECIA Y. FARLEY,

                    Plaintiff - Appellant,

             v.

BANK OF NEW YORK MELLON, as Trustee for CWABS asset-backed
certificates, Series 2006-8 and all privies known and unknown c/o Shapiro &
Brown, LLP and all privies known and unknown,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00506-REP)


Submitted: February 27, 2019                                      Decided: March 11, 2019


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Alecia Y. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alecia Y. Farley appeals the district court’s order denying her motion to proceed

in forma pauperis (IFP) and directing her to show cause why the court should not hold

her in contempt for violating a prefiling injunction. Because Farley voluntarily dismissed

her complaint pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), we dismiss as moot the appeal of

the denial of her IFP application. See Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669

(2016) (“A case becomes moot . . . when it is impossible for a court to grant any effectual

relief whatever to the prevailing party.” (internal quotation marks omitted)).

       Turning to the show cause portion of the order, this court exercises jurisdiction

only over “final decisions of the district courts,” 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Industrial Loan Corp., 337 U.S. 541, 545-47 (1949). Because the order to

show cause is neither a final order nor an appealable interlocutory or collateral order, we

dismiss this part of the appeal as interlocutory. We deny Farley’s motion for leave to

proceed IFP on appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                             2